DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Election/Restrictions
Applicant’s election of Species A in the reply filed on 12/09/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant indicated claims 1, 4 and 5 are drawn to Species A. Upon further review, claims 2-3 and 10-12 also appear to be drawn to Species A. Claims 6-9 are therefore withdrawn from consideration as being drawn to non-elected species B-C and Claims 1-5 and 10-12 are examined herein. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/22/2019 have been considered by the examiner.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder a voltage switching unit that performs a first voltage switching by which to switch an applied voltage to the pump cell to increase the oxygen concentration in the gas chamber and a second voltage switching by which to switch the applied voltage to decrease the oxygen concentration in the gas chamber after the execution of the first voltage switching”, “an output change calculation unit that…calculates an output change parameter indicating a change in output of the sensor cell according to the voltage switching”, “a concentration difference calculation unit that calculates a concentration difference parameter indicating a concentration difference in the oxygen concentration or in the concentration of the specific gas in the detection target gas”, and “a deterioration determination unit that determines a deterioration state of the sensor cell based on the output change parameter calculated by the output change calculation unit and the concentration difference parameter calculated by the concentration difference calculation unit”, in instant claim 1; “a fluctuation determination unit that determines whether at least one of the oxygen concentration and the concentration of the specific gas component in the detection target gas is in a stable state in which a fluctuation amount per unit time is equal to or less than a predetermined value” and “a permission unit that permits the execution of the first voltage switching and the execution of the second voltage switching by the voltage switching unit on condition that the concentration is in a stable state”, in instant claim 10; “an information transmission unit that transmits the result of the determination by the deterioration determination unit to the engine control device”, in instant claim 11; an information transmission unit that transmits the result of the determination by the deterioration determination unit and information on the concentration difference parameter calculated by the concentration difference calculation unit to the engine control device”, in instant claim 12. Examiner notes that “a gas sensor control device”, “a pump cell”, and “a sensor cell”, of instant claim 1, have a known structure and thus are not interpreted under 35 U.S.C. § 112(f). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Objections
Claim 1 is objected to because of the following informalities: please amend claim 1 on line 21 of Pg. 47 to recite “the specific gas component in the detection target gas” to be consistent with line 6. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation "the deterioration determination" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 5 is further rejected by virtue of its dependence upon indefinite claim 4. 
Claim 11 recites the limitation "the result of the determination" in line 9.  There is insufficient antecedent basis for this limitation in the claim. The claim is further indefinite by the recitation “the determination” as there appears to be plural determinations performed by the deterioration determination unit, according to claim 1, and it is unclear which of these is considered “the determination”. 
Claim 12
Claim 10 limitations “a fluctuation determination unit” and “a permission unit”, and the Claims 11-12 limitation “an information transmission unit”, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The instant specification and figures do not appear to have any indication a fluctuation determination unit, a permission unit, or an information transmission unit. Therefore, Claims 10-12 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 10-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites “an output change calculation unit that, in at least one of a state having undergone the first voltage switching and a state having undergone the second voltage switching, calculates an output change parameter indicating a change in output of the sensor cell according to the voltage switching; concentration difference calculation unit that calculates a concentration difference parameter indicating a concentration difference in the oxygen concentration or in the concentration of the specific gas in the detection target gas between before the execution of the first voltage switching and after the execution of the second voltage switching; and a deterioration determines a deterioration state of the sensor cell based on the output change parameter calculated by the output change calculation unit and the concentration difference parameter calculated by the concentration difference calculation unit”. Claim 1 is therefore drawn to a method of measuring a voltage and current, and then performing various calculations to determine the “deterioration state of the sensor cell”. This judicial exception is not integrated into a practical application because the calculated deterioration state of the sensor cell is not used in any practical application, but merely calculated. Claims 2 and 4-5 further limit the calculations/determinations of claim 1 and are also drawn to an abstract idea. Claim 10 is drawn to an abstract idea of determining whether the specific gas is stable and allowing the method to proceed based upon the calculated oxygen concentration stability. 
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the structure of the gas sensor control device, including a sensor cell comprising a pump cell, wherein the control device includes a voltage switching unit, a concentration calculation unit and a deterioration determination unit is well-known, routine and conventional in the art. Oya et al. (US 20070119708 A1) discloses a voltage application circuit [S140], a concentration calculation unit [s120] and a deterioration determination unit [s250], as shown in Fig. 2, wherein the sensor element comprises a pump cell 111 for adjusting the oxygen concentration and a sensor cell 113 that can detect a target gas component [Paras. 0045-0046, 0060; Fig. 1]. Kayama et al. (US 20160223488 A1) disclose a sensor element with a pump cell 31 for adjusting the oxygen concentration and a sensor Claim 3 further limits the voltage application and does not amount to significantly more than the abstract idea as it merely related to applying various voltages to the pump cell, which would be well-known, routine and conventional to one skilled in the art (see, for example, Fig. 6 of Kayama et al. (US 2016/0223488 A1) and Fig. 14 of Tomura et al. (US 2003/0121310 A1). Claims 11-12 do not amount to significantly more than the judicial exception because these claims recite the communication of the sensor status (i.e., the result of the determination by the deterioration unit) with an engine control device which is well-known, routine and conventional and corresponds to the entire purpose of a sensor deterioration determination. For instance, Kayama et al. (US 2016/0223488 A1) disclose wherein the microcontroller 41 communicates the results of the deterioration diaognostics with the ECU 60 [Paras. 0055-0058, 0065-0069; Figs. 5, 7 and 10]. Oya et al. (US 2007/0119708 A1) teaches wherein when the sensor is determined to be deteriorated the controller sends an abnormality occurrence signal to the control device in the vehicle [Paras. 0080-0082]. 
Claims 1-5 and 10-12 as a whole are drawn to an abstract idea without including additional elements that are sufficient to amount to significantly more than the judicial exception and therefore are not patent eligible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-5 and 10-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kayama et al. (WO 2015/040843 A1, references made to English equivalent US 2016/0223488 A1). 
Regarding claim 1, Kayama discloses a gas sensor control device that is applied to a gas sensor (microcomputer 41 controls gas sensor 10 [Para. 0083; Fig. 2]) having: a pump cell that adjusts an oxygen concentration in a detection target gas introduced into a gas chamber by application of a voltage (pump cell 31 faces chamber 14 and adjusts an oxygen concentration in a detection target gas introduced in to the gas chamber by application of voltage Vp [Para. 0032; Fig. 1]); and a sensor cell that detects a concentration of a specific gas component from the detection target gas after 
a voltage switching unit that performs a first voltage switching by which to switch an applied voltage to the pump cell to increase the oxygen concentration in the gas chamber and a second voltage switching by which to switch the applied voltage to decrease the oxygen concentration in the gas chamber after the execution of the first voltage switching (at timing t1 the pump cell voltage Vp is at a first level and at t2 the voltage is decreased “first voltage switching” and the pump cell current Ip decreases at time T2 by ΔIp, indicating an increase in oxygen concentration in the gas chamber 14 shown in Fig. 6, and at time t3 the pump cell voltage Vp is increased back to the original voltage and the pump cell current Ip increases again, indicating a decrease in the oxygen concentration in the gas chamber 14 [Paras. 0064-0067; Fig. 6]); an output change calculation unit that, in at least one of a state having undergone the first voltage switching and a state having undergone the second voltage switching, calculates an output change parameter indicating a change in output of the sensor cell according to the voltage switching (the change in the pump cell current ΔIp is calculated 
a concentration difference calculation unit that calculates a concentration difference parameter indicating a concentration difference in the oxygen concentration or in the concentration of the specific gas [component] in the detection target gas between before the execution of the first voltage switching and after the execution of the second voltage switching (the output change amount ΔIs is calculated after the voltage switching wherein Is is the sensor cell 35 current and represents the concentration of the specific gas in the detection target gas [Paras. 0038, 0064-0068, 0071; Figs. 5-7]); and 
a deterioration determination unit that determines a deterioration state of the sensor cell based on the output change parameter calculated by the output change calculation unit and the concentration difference parameter calculated by the concentration difference calculation unit (a deterioration diagnosis of the sensor cell 35 is performed by using the output change amounts ΔIp and ΔIs before and after the instruction changing Vp has been sent [Para. 0067; Fig. 7]).
Regarding claim 2, Kayama further discloses wherein
the concentration difference calculation unit calculates, as the concentration difference parameter, an output difference in the pump cell or an output difference in the sensor cell between before the execution of the first voltage switching and after the execution of the second voltage switching (the output change amount ΔIs is calculated from the values after the voltage 
the deterioration determination unit determines the deterioration state of the sensor cell based on the output change parameter calculated by the output change calculation unit and the output difference in the pump cell or the output difference in the sensor cell calculated by the concentration difference calculation unit (a deterioration diagnosis of the sensor cell 35 is performed by using the output change amounts ΔIp and ΔIs before and after the instruction changing Vp has been sent [Para. 0067; Fig. 7]).
Regarding claim 3, Kayama further discloses wherein the voltage switching unit sets the applied voltage to the pump cell at the execution of the second voltage switching to be the same as the applied voltage to the pump cell before the execution of the first voltage switching (the set voltage at time point t3 is the same as the set voltage at time point t1 before the first voltage switching t2 [Paras. 0064-0067; Fig. 6]).
Regarding claims 4-5, Kayama further discloses wherein the deterioration the deterioration determination unit determines whether the deterioration determination of the sensor cell is valid based on the concentration difference parameter calculated by the concentration difference calculation unit, of instant claim 4, and wherein, when not determining that the deterioration determination of the sensor cell is not valid, the deterioration determination unit causes the voltage switching unit to again perform the first voltage switching and the second voltage switching, and at the repeated switchings, the deterioration determination unit determines the deterioration state of the sensor cell again based on the output change parameter calculated by the output change 
Regarding claim 10, Kayama further disclose wherein a fluctuation determination unit that determines whether at least one of the oxygen concentration and the concentration of the specific gas component in the detection target gas is in a stable state in which a fluctuation amount per unit time is equal to or less than a predetermined value; and a permission unit that permits the execution of the first voltage switching and the execution of the second voltage switching by the voltage switching unit on condition that the concentration is in a stable state (the microcomputer 41 determines that the sensor is in the correct condition by monitoring the pump cell currents and perform the analysis when the cell is determined to be in the known state (i.e., atmospheric state) an determines that the conditions are met “permission unit” in step S11 wherein the oxygen concentration would be a value corresponding to the atmospheric oxygen and the diagnostic process is repeatedly performed in order to constantly evaluate the diagnostics of the sensor [Paras. 0049-0050, 0067; Figs. 5-7]).
Regarding claim 11
the gas sensor is an exhaust sensor that detects the concentration of the specific gas component in an exhaust gas as the detection target gas emitted from an internal combustion engine (gas sensor 10 is a NOx sensor that detects the concentration of NOx in exhaust gas emitted from an internal combustion engine [Paras. 0027-0028; Figs. 1-2]),
communication is enabled with an engine control device to perform a control of the internal combustion engine or a control of an exhaust system in the internal combustion engine (the microprocessor 41 communicates with the ECU 60 that controls the engine and/or exhaust system by controlling the fuel injection to the engine [Paras. 0028, 0038; Fig. 2]), and 
the gas sensor control device comprises an information transmission unit that transmits the result of the determination by the deterioration determination unit to the engine control device on condition that the concentration difference parameter calculated by the concentration difference calculation unit corresponds to the concentration difference smaller than a predetermined value (the microcontroller 41 transmits the data including the deterioration diagnostics to the ECU 60 when the NOx sensor is determined to be abnormal based upon ΔIp, ΔIs, and ΔIm values when compared to a threshold value of K, Ks, Km [Paras. 0055-0058, 0065-0069; Figs. 5, 7 and 10]).
Regarding claim 12, Kayama further discloses wherein 
wherein the gas sensor is an exhaust sensor that detects the concentration of the specific gas component in an exhaust gas as the detection target gas emitted from an internal combustion engine (gas sensor 10 is a NOx 
communication is enabled with an engine control device to perform a control of the internal combustion engine or a control of an exhaust system in the internal combustion engine (the microprocessor 41 communicates with the ECU 60 that controls the engine and/or exhaust system by controlling the fuel injection to the engine [Paras. 0028, 0038; Fig. 2]), and 
the gas sensor control device comprises an information transmission unit that transmits the result of the determination by the deterioration determination unit and information on the concentration difference parameter calculated by the concentration difference calculation unit to the engine control device (the microcontroller 41 transmits the data including the deterioration diagnostics to the ECU 60 when the NOx sensor is determined to be abnormal based upon ΔIp, ΔIs, and ΔIm values when compared to a threshold value of K, Ks, Km [Paras. 0055-0058, 0065-0069; Figs. 5, 7 and 10]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kakimoto et al. (US 2015/0013431 A1) disclose the use of a deterioration determining unit in the ECU that determines the suitability of the NOx sensor. Tomura et al. (US 2003/0121311 A1) disclose a deterioration determining circuit that determines the deterioration state of a gas concentration sensor. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795